
	
		II
		Calendar No. 683
		111th CONGRESS
		2d Session
		H. R. 5811
		[Report No. 111–359]
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 23, 2010
			Received; read twice and referred to the
			 Committee on Indian
			 Affairs
		
		
			December 9, 2010
			Reported by Mr. Dorgan,
			 without amendment
		
		AN ACT
		To amend the Ysleta del Sur Pueblo and
		  Alabama and Coushatta Indian Tribes of Texas Restoration Act to allow the
		  Ysleta del Sur Pueblo Tribe to determine blood quantum requirement for
		  membership in that tribe.
	
	
		1.Blood quantum requirement
			 determined by tribeSection
			 108(a)(2) of the Ysleta del Sur Pueblo and Alabama and Coushatta Indian Tribes
			 of Texas Restoration Act (25 U.S.C. 1300g–7(a)(2)) is
			 amended to read as follows:
			
				(2)any person of Tigua Ysleta del Sur Pueblo
				Indian blood enrolled by the
				tribe.
				.
		
	
		December 9, 2010
		Reported without amendment
	
